   Case 3:20-cv-03203-M Document 28 Filed 12/08/20                          Page 1 of 2 PageID 174



                                  UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
------------------------------------------------------------------------x
 MOSHE ATTIA                                                                    Civil Action No:
                                                                                3:20-cv-3203
                                                  Plaintiff,

          -v.-
 EXPERIAN INFORMATION SOLUTIONS, INC.,
 EQUIFAX INFORMATION SERVICES, LLC,
 TRANS UNION, LLC,
 BLUE FEDERAL CREDIT UNION
                                              Defendants.
------------------------------------------------------------------------x


   NOTICE OF SETTLEMENT AS TO EQUIFAX INFORMATION SERVICES, LLC

        Please take notice that Plaintiff, Moshe Attia, and Defendant, Equifax Information

Services, LLC have settled the above-referenced case. This settlement is contingent upon the

execution of a written settlement agreement. The case will be dismissed by Plaintiff upon

completion of specified conditions, in no more than 60 days from the date of this notice. Please

vacate all currently scheduled dates for these parties.



DATED, this 8th day of December, 2020

                                                               /s/Yaakov Saks
                                                               Yaakov Saks
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               Ph: 201-282-6500
                                                               ysaks@steinsakslegal.com




                                                         1
   Case 3:20-cv-03203-M Document 28 Filed 12/08/20                   Page 2 of 2 PageID 175



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
on December 8, 2020 with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified on the Service
List below either via transmission of Notices of Electronic Filing generated by CM/ECF or in some
other authorized manner for those counsel or parties who are not authorized to receive
electronically Notices of Electronic Filing.



                                               /s/ Yaakov Saks
                                               Yaakov Saks




                                                  2
